                               Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 1 of 14
$2 5HY &ULPLQDO&RPSODLQW DSSURYHGE\$86$
                                                          LaBar)                                                              20-084


                                             81,7('67$7(6',675,&7&2857
                                                                                     IRUWKH
                                                               (DVWHUQ'LVWULFWRI3HQQV\OYDQLD

                     8QLWHG6WDWHVRI$PHULFD
                                Y
                        THOMAS HARRIS JR.                                                          &DVH1R 20-MJ-1237




                                Defendant(s)


                                                              CRIMINAL COMPLAINT
            ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI April 20, 2019 to March 6, 2020,                                       LQWKHFRXQWiesRI      Bucks and Philadelphia   LQWKH
       Eastern              'LVWULFWRI                Pennsylvania                 WKHGHIHQGDQWYLRODWHG

               Code Section                                                                          Offense Description
 18 U.S.C. § 922(a)(1)(A)                                   Dealing in firearms without a license.

 18 U.S.C. § 924(a)(1)(A)                                   Making false statements to a federal firearms licensee.




            7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 See attached affidavit.




            ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
            u

                                                                                                                 s/ Eric R. Frye
                                                                                                                        Complainant’s signature

                                                                                                               ATF Special Agent Eric R. Frye
                                                                                                                         Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH          7/23/20                                                                                    s/ Linda K. Caracappa
                                                                                                                          Judge’s signature

&LW\DQGVWDWH                         Philadelphia, Pennsylvania                                       U.S. Magistrate Judge Linda K. Caracappa
                                                                                                                         Printed name and title
             Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 2 of 14




                                         AFFIDAVIT

I, Eric R. Frye, being duly sworn, depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

   1. I am a Special Agent with the United States Department of Justice, Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) and have been so employed since July 2001. I am

currently assigned to the Firearms Trafficking Unit, whose primary responsibilities include

investigating individuals or groups who have committed violations of federal firearms laws.

During my tenure as an ATF agent, I have conducted numerous investigations that have resulted

in the arrests of individuals who have committed these violations of federal law. The

information set forth below is either known to me personally or was related to me by other law

enforcement personnel. Because this affidavit is being submitted for the purpose of obtaining

authorization for an arrest warrant, I have not included every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish probable

cause to arrest THOMAS HARRIS JR. for violations of Title 18, United States Code, Sections

922(a)(1)(A) (dealing in firearms without a license); and 924(a)(1)(A) (making false statements

to a federal firearms licensee).

                                      PROBABLE CAUSE

   2. Since approximately February, 2020, I have been conducting an investigation into

THOMAS HARRIS JR., and others known and unknown. HARRIS JR. is suspected of illegally

trafficking, and attempting and conspiring to illegally traffic firearms from Philadelphia,

Pennsylvania, to the island of St. Lucia, a sovereign island nation located in the West Indies.

The investigation has shown that HARRIS JR. has purchased firearms at a Federal Firearms

Licensee (FFL) here in the Eastern District of Pennsylvania, and has illegally exported them, and
             Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 3 of 14




attempted to export them, to St. Lucia using a shipping company located in the City of

Philadelphia. The investigation has also shown that HARRIS JR. provided a false address as his

place of residence on the required federal forms that he completed to buy the guns.

   3. The investigation into HARRIS JR. was begun on or about February 18, 2020, after

investigators learned that HARRIS JR. had purchased approximately thirty-six (36) firearms in

eleven transactions at Tanner’s Sports Center, a Bucks County, Pennsylvania, gun shop, between

April 20, 2019 and February 15, 2020.

   4. I have confirmed that Tanner’s Sports Center held a valid federal firearms license at all

times relevant to this investigation, and was authorized to deal in firearms under federal law.

Various rules and regulations promulgated under the authority of Title 18, United States Code,

Chapter 44 (Sections 921-929), govern the manner in which an FFL holder may sell firearms and

ammunition.

   5. The rules and regulations governing FFL holders require that a person seeking to

purchase a firearm fill out a Firearm Transaction Record, ATF Form 4473. Part of the Form

4473 requires that the prospective purchaser certify that all his or her answers on Form 4473 are

true and correct. The Form 4473 contains language warning “making any false oral or written

statement, or the exhibiting of any false or misrepresented identification with respect to this

transaction, is a crime punishable as a felony.”

   6. FFL holders are required to maintain a record, in the form of a completed Form 4473, of

the identity of the actual buyer of firearms sold by the FFL holder, including the buyer’s home

address and date of birth.




                                                   2
            Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 4 of 14




   7. HARRIS JR. completed the required ATF Form 4473 during each purchase he made at

Tanner’s. He was legally required to provide his current address on those forms, and he

provided the address of 4105 Portsmouth Court in Bensalem Township, Bucks County,

Pennsylvania. On February 18, 2020, Federal Bureau of Investigation (FBI) Task Force Officers

Detective Thomas Jackson #22282 and Detective Jack Gohl #22275 of the Bensalem Township

Police Department went to that address to speak with HARRIS JR. A male answered the door

and identified himself as Thomas Harris Senior, HARRIS JR.’s father. He told the detectives

that his son, HARRIS JR., comes to the house for visits but does not live at that location, and has

not lived there for some time. Mr. Harris Senior stated that he was unsure of HARRIS JR.’s

current address. Detective Gohl provided his business card to Mr. Harris Senior, who agreed to

contact HARRIS, Jr. with Detective Gohl’s contact information. The detectives left. A short

time later, Detective Gohl received a phone call from phone number (267) 339-9432. The male

caller, who spoke with a slight Caribbean accent, identified himself as THOMAS HARRIS JR.

Detective Gohl told HARRIS JR. that he wanted to physically examine the serial number on a

firearm that HARRIS JR. had purchased in 2019. HARRIS JR. replied that he did not want to

disclose his residence to Detective Gohl, and asked if he needed an attorney. Detective Gohl

advised HARRIS JR. that it was his right to have an attorney if he wished. Detective Gohl asked

HARRIS JR. to contact him on February 19, 2020.

   8. On February 19, 2020, Detective Gohl called Tanner’s Sport Center and requested copies

of all Federal Firearms Transaction Forms (ATF Form 4473) that THOMAS HARRIS JR.

completed and signed during the purchase of any firearms he bought from Tanner’s. A Tanner’s

employee, R.G., whose true name is known to me, told Detective Gohl that he knew the male,

THOMAS HARRIS JR., about whom Detective Gohl was speaking. D.G. said he believes that



                                                 3
               Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 5 of 14




HARRIS JR. “purchases firearms and then exports them to St. Lucia for profit.” Detective Gohl

then contacted ATF Task Force Officer Detective Mike DiNezza of the Philadelphia Police

Department and me regarding HARRIS JR’s. possible unlawful trafficking of firearms. Because

the case also involved possible violations of export laws and restrictions, Special Agent Stephan

Schenkel of the United States Department of Commerce Bureau of Industry and Security (BIS)

was asked to assist in the investigation, and to determine if HARRIS JR. was a licensed exporter

of firearms.

   9. On February 20, 2020, Special Agent Schenkel advised that, per official records,

HARRIS JR. does not currently possess, and has no record of ever possessing, a federal license

to export goods of any kind from the United States as required by law. Special Agent Schenkel

noted that firearms are licensable property and are subject to a Directorate of Defense Trade

Control (DDTC) License before they may be lawfully exported.

   10. On February 20, 2020, Detective Gohl met with R.G. at Tanner’s Sport

Center. R.G. identified HARRIS JR. as a frequent customer, with whom he has spoken between

10-20 times in the last two years. R.G. described HARRIS JR. as a quiet man who speaks with a

slight accent. R.G. remembers HARRIS JR. for his multiple purchases of firearms and his

propensity to purchase high capacity magazines. R.G. said that he never personally had any

conversation with HARRIS JR. regarding HARRIS JR.’s exporting business or the reason that he

was purchasing so many firearms.

   11. On February 20, 2020, Detectives Jackson and Gohl returned to 4105 Portsmouth Court

in Bensalem to further interview Thomas Harris Senior. He reaffirmed that HARRIS JR. is his

son, and asked “didn’t my son reach out to you?” The investigators said that HARRIS JR. had

done so. Mr. Harris Senior again told the detectives that HARRIS JR. does not live at 4105



                                                4
            Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 6 of 14




Portsmouth Court, and said that he had not lived there since “about one and half to two years”

earlier. When the detectives asked Mr. Harris Senior where HARRIS JR. now lives, he said

“Philadelphia.” When they asked with whom HARRIS JR. lives he replied “a girl.” The

detectives had previously checked a law enforcement database and learned that HARRIS JR. was

once associated with the address of 4103 Walnut Street in Philadelphia. They asked Mr. Harris

Senior if that was HARRIS JR’s current address. He replied that he thought it was. He told the

detectives that he does not know where HARRIS JR works. Mr. Harris Senior asked the

detectives if their investigation was “about a gun?” He said that HARRIS JR. mentioned to him

that it was about a gun in a phone conversation. He said that HARRIS JR. had only one gun, and

that he has never known HARRIS JR. to have a gun at the family’s residence.

   12. On February 21, 2020, Detective Gohl obtained copies of the Federal Firearms

Transaction Forms (ATF Form 4473) completed by HARRIS, JR. during each of his purchases at

Tanner’s Sports Center between April of 2019 and February of 2020, a total of 11 forms. I know

from my training and experience as an ATF Special Agent that the purchaser of a firearm is

required by federal law to provide his or her residence address on the Form 4473, and is required

to certify that he has truthfully provided that information. Detective Gohl observed that, on each

of the forms, HARRIS JR. falsely certified that his address was 4105 Portsmouth Court in

Bensalem Township, Bucks County, Pennsylvania, despite the fact that he did not reside at that

address when he made the purchases.

   13. The firearms purchased by HARRIS JR. are listed here by date of purchase, make,

model, caliber, serial number, type, and price:

                                   Date of sale -April 20, 2019

   1. A Glock, Model 27, 40 caliber pistol, bearing serial number YND994, price $369;



                                                  5
        Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 7 of 14




2. A Springfield Armory, Model XDS, 9mm pistol, bearing serial number S3745760, price

   $275;

3. A Smith & Wesson, Model SW40VE, .40 caliber pistol, bearing serial number

   RBA0677, price $199;

4. A Glock, Model 30S, .45 caliber pistol, bearing serial number WUS814, price $369;

                              Date of sale -June 8, 2019

5. A Taurus, Model Curve, .380 caliber pistol bearing serial number 1D128674, price $199;

6. An American Tactical Imports, Model Omni Hybrid .300 caliber pistol, bearing serial

   number NS208529, price $365;

                               Date of sale -July 20, 2019

7. A CAI / Cugir, Model Mini Draco, 762x39 mm pistol, bearing serial number PE-5193-

   2018, price $555;

8. A CAI Nova group SRI , Model NAK-9, 9mm pistol, bearing serial number

   RONVMB71814340, price $555;

9. An American Tactical Imports, Model Omni Hybrid 5.56 x 45mm Pistol, bearing serial

   number NS211127, price $369;

                              Date of sale - August 3, 2019

10. A Rock River Anderson Arms, Model AR-15, 5.56 x 45mm rifle. bearing serial number

   KT1181893, price $499;




                                          6
        Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 8 of 14




                              Date of sale - August 24, 2019

11. An American Tactical Imports, Model Omni Hybrid, 5.56 x 45mm pistol, bearing serial

   number NS207198, price $379;

12. An American Tactical Imports, Model Omni Hybrid, 5.56 x 45mm pistol, bearing serial

   number NS210645, price $369;

13. A Delton 316, Model OR MLOK, 5.56 x 45mm rifle, bearing serial number S184732,

   price $429;

                            Date of sale - September 24, 2019

14. A Taurus, Model G2C, 9mm pistol, bearing serial number TLW16571, price $219;

15. A Taurus, Model G2C, 9mm pistol, bearing serial number TLX46856, price $215;

16. A Beretta, Model APX, 9mm pistol, bearing serial number A045151X, price $299;

                             Date of sale - November 8, 2019

17. A Smith & Wesson , Model Shield .40 caliber pistol, bearing serial number DXE3551,

   price $199;

18. A Beretta, Model APX, 9mm pistol, bearing serial number A006329X, price $249;

19. A Taurus, Model G2C, 9mm pistol, bearing serial number TLW11624, price $219;

20. A Ruger, Model EC9S 9mm pistol, bearing serial number 456-49505, price $239;

                            Date of sale - November 16, 2019

21. A Glock, Model 27, .40 caliber pistol, bearing serial number UDE406, price $359:

22. A Glock, Model 23, .40 caliber pistol, bearing serial number KCD699, price $299;

23. A Taurus, Model G3 9mm pistol, bearing serial number TMW76396, price $199;

24. A Beretta, Model 96D Centurion .40 caliber pistol, bearing serial number BERO48927,

   price $299;



                                           7
            Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 9 of 14




                               Date of sale - February 1, 2020

   25. A Glock , Model 43, 9mm pistol, bearing serial number ZNE238, price $365;

   26. A Glock , Model 26, 9mm pistol, bearing serial number XKT071, price $399;

   27. A Glock, Model 19, 9mm pistol, bearing serial number BKZX677, price $399;

                               Date of sale - February 8, 2020

   28. A Delton, Model DTI 15, 5.56 x 45mm rifle, bearing serial number S215372, price $449;

   29. An American Tactical Imports, Model Omni, 5.56 x 45mm pistol, bearing serial number

       NS250537, price $349;

   30. A Glock, Model 23, .40 caliber pistol, bearing serial number SMR659 , price $299;

   31. A Glock , Model 27, .40 caliber pistol, bearing serial number DDZ784, price $359;

                               Date of sale - February 15, 2020

   32. A Ruger, Model SR9C, 9mm pistol, bearing serial number 333-33598, price $225;

   33. A Glock, Model 27, .40 caliber pistol, bearing serial number BUL376US, price $319;

   34. A Glock, Model 23. .40 caliber pistol, bearing serial number XKG955, price $365;

   35. A CAI / Cugir , Model Mini Draco, 762x39 mm pistol, bearing serial number PE-1169-

       2019, price $699; and

   36. A CAI / Cugir, Model Mini Draco, 762x39 pistol, bearing serial number DF-2128-19,

       price $699.

The total amount paid for the 36 firearms was $12,967.

   14. Between the dates of February 21st and February 27th, 2020, Detective DiNezza and I

conducted surveillance on the address of 4103 Walnut Street, Philadelphia, Pennsylvania, in an

attempt to locate THOMAS HARRIS JR. We did not see him there.

   15. On February 27, 2020, OEE Special Agents Schenkel and Peter Meyers and I interviewed



                                               8
            Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 10 of 14




I.T., manager of Besco Shippers Inc., a shipping company located at 5425 Baltimore Avenue,

Philadelphia, Pennsylvania. I.T. stated that, while Besco has not shipped any packages for

someone named THOMAS HARRIS JR, on June 13, 2019, they shipped a package to St. Lucia

for someone named “Larry BROWN,” from 4103 Walnut Street, Philadelphia, Pennsylvania.

I.T. also stated that an individual named “Lance BROWN,” using an address of 1100

Newportville Road, Croydon, Pennsylvania, shipped three packages to St. Lucia, including a

package presented to Besco for shipment on February 24, 2020. Both “Larry BROWN” and

“Lance BROWN” listed the telephone number of (267) 339-9432 on the Besco Shippers Bills of

Lading for the packages. That phone number was the same number that HARRIS JR. used to

call Detective Gohl on February 18, 2020. I was advised that the package presented to Besco on

February 24, 2020, for shipment to St. Lucia was still at the Besco Shippers Inc. warehouse at

1543A Hook Road, Folcroft, Pennsylvania.

   16. On February 27, 2020, OEE Special Agents Schenkel and Meyers and I went to the

Besco Shippers Inc. warehouse at 1543A Hook Road, Folcroft, Pennsylvania. OEE Special

Agents Schenkel and Meyers, using their authority under Department of Commerce, Bureau of

Administration Security, Export Administration Regulation, inspected the package presented for

export to St. Lucia by “Lance BROWN” on February 24, 2020. Inside the package, secreted in

boxes of diapers, cat litter, and toilet paper, were eight handguns, four completed rifles,

numerous upper and lower rifle receivers, large capacity magazines, and numerous rounds of

ammunition. The completed firearms recovered were cross-referenced against the ATF Form

4473s recovered by Detective Groh from Tanner’s. Ten of the firearms recovered were found to

have been purchased by Thomas HARRIS. The investigation into the source of the remaining

two completed firearms, and the lower receivers is ongoing. All of the firearms were taken into



                                                  9
           Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 11 of 14




custody by OEE Special Agents Schenkel and Meyers and placed into their evidence vault. The

completed firearms recovered are listed here:

   A) A Glock Model 23 pistol, bearing serial Number XKG955 purchased by HARRIS, JR. on

   February 15, 2020;

   B) A Glock Model 19 pistol, bearing serial Number BKZX677 purchased by HARRIS, JR.

   on February 1, 2020;

   C) A Glock Model 26 pistol, bearing serial Number XKT071 purchased by HARRIS, JR. on

   February 1, 2020;

   D) A Glock Model 27 pistol, bearing serial Number BUL376 purchased by HARRIS, JR. on

   February 15, 2020;

   E) A Glock Model 43 pistol, bearing serial Number ZNE238 purchased by HARRIS, JR. on

   February 1, 2020;

   F) A Glock Model 23 pistol, bearing serial Number SMR659 purchased by HARRIS, JR. on

   February 8, 2020;

   G) A Glock Model 27 pistol, bearing serial Number DDZ784 purchased by HARRIS, JR. on

   February 8, 2020;

   H) A Ruger pistol, bearing serial Number 333-33598 purchased by HARRIS, JR. on

   February 15, 2020;

   I) A CAI-Cugir Mini Draco pistol, bearing serial Number PE-1169-2019 RO purchased by

   HARRIS, JR. on February 15, 2020;

   J) A CAI-Cugir Draco Model 7.62X39m rifle, bearing serial Number DF-2128-19 RO

   purchased by HARRIS, JR. on February 15, 2020;




                                                10
           Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 12 of 14




   K) A Century Arms Model RAS47 rifle, bearing serial Number RAS47102000 unknown

   purchaser and purchase date; and

   L) A Century Arms Model RAS47 rifle, bearing serial Number RAS47102002 unknown

   purchaser and purchase date.

   17. On February 27, 2020, Detectives DiNezza and Gohl traveled to 1100 Newportville

Road, Croydon Pennsylvania, the address used by “Lance BROWN,” to ship three packages to

St. Lucia, including the package presented to Besco for shipment on February 24, 2020.

Detectives DiNezza and Gohl learned that that address was the Glen Hollow Apartment

complex. They spoke with C.P., property manager of Glen Hollow, who informed them that

Thomas HARRIS has resided at that address since June of 2019, living in Building 11,

Apartment 17. C.P. said that no individual named “Larry BROWN” or “Lance BROWN” was

currently living at that complex, nor had there been anyone with that name previously living

there.

   18. On February 28, 2020, Detective Gohl learned that HARRIS JR. flew to St. Lucia on

February 26, 2020, out of JFK Airport in New York City and is scheduled to return on July 25,

2020.

   19. On March 4, 2020, a Besco employee told investigators that on February 24, 2020, he/she

picked up a package for shipping from a man named “Lance BROWN” at Glen Hollow

Apartments, 1100 Newportville Road, Building 11 Apartment 17, Croydon, Pennsylvania. (This

was the same package that Special Agents Schenkel and Meyers and I examined on February 27,

2020, as described in Paragraph 13 of this affidavit.) The Besco employee stated that the

shipment was in a large box that weighed approximately three hundred (300) pounds, and that a

hand truck was needed to get the box to a van to take to Besco. The Besco employee was shown



                                               11
              Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 13 of 14




a photo array consisting of six unnamed individuals, including HARRIS JR., and picked out the

photograph of HARRIS JR. as the person who presented the package for shipping.

   20. On March 6, 2020, Detective DiNezza and I traveled to Besco Shippers Inc. and

interviewed I.T., manager of Besco Shippers. During the interview, I.T. received a phone call

from the phone number (267) 836-0379. Upon answering the phone, I.T. was informed that the

caller was “Lance BROWN,” checking on the status of his shipment to St. Lucia. I.T. told

“BROWN” that his shipment was scheduled to leave the Port of Philadelphia on March 7, 2020,

and should arrive approximately two weeks later in St. Lucia. That phone call was then

terminated.

   21. On March 6, 2020, Detective DiNezza caused a record search with the ATF Federal

Firearms Licensing Center, which revealed THOMAS HARRIS JR. is not and was not licensed

to deal in firearms under the provisions of Chapter 44, Title 18, United States Code, as required

by law to engage in the business of importing, manufacturing or dealing in firearms, or in the

course of such business to ship, transport, or receive any firearm in interstate or foreign

commerce.

   22. During this investigation, subpoenas were issued to Western Union for a transaction

history relating to HARRIS JR. and his firearms purchase dates. The results showed that on

February 8, 2020, HARRIS JR. received two Money Service Banking (MSB) transfers, totaling

$1,626.06, from K.D., an individual who resides in St. Lucia. On that same date HARRIS JR.

spent approximately $1,412 on firearms. Two of the firearms HARRIS JR. bought on February

8, 2020, both Glock semiautomatic pistols, were among the firearms we recovered from the

February 24, 2020, package discussed in Paragraph 13 of this affidavit. The consignee listed on

the Bill of Lading for the February 24, 2020, package is K.D.



                                                 12
            Case 2:20-mj-01237 Document 1 Filed 07/23/20 Page 14 of 14




        The subpoena results also showed that on February 15, 2020, HARRIS JR. received an

MSB transfer in the amount of $624.00 from another St. Lucia resident. On that same date,

HARRIS purchased firearms in the approximate amount of $2.307.00. Four of those firearms –

two Glock pistols, and two Draco pistols, – were among the firearms we recovered from the

February 24, 2020, package. HARRIS JR. received another MSB transfer of $1,100 on February

20, 2020 from a third St. Lucia resident. Four days later, on February 24, 2020, HARRIS JR.

presented the package to Besco for shipping.

   23. Based on the facts and circumstances set forth in this affidavit, I submit there is probable

cause to believe that THOMAS HARRIS JR. violated Title 18, United States Code, Sections

922(a)(1)(A) (dealing in firearms without a license); and 924(a)(1)(A) (making false statements

to a federal firearms licensee).


                                                     s/ Eric R. Frye
                                                     ERIC R. FRYE
                                                     Special Agent, ATF



Sworn and subscribed to before me
this 23rd day of July, 2020.



 s/ Linda K. Caracappa
HONORABLE LINDA K. CARACAPPA
United States Magistrate Judge
Eastern District of Pennsylvania




                                                13
